ORDER

PER CURIAM.
Defendant appeals from the judgment entered on his conviction by a jury of committing violence to an employee of the department of corrections, in violation of section 217.385 RSMo (2000). The trial court found him to be a prior and persistent offender and sentenced him to fifteen years imprisonment, to be served consecutively to the sentence he was then serving.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).